DETAILED ACTION
Claims 1-24 are presented for examination.
Claims 1 and 13 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	Yum does not teach or suggest that each individual NZP CSI-RS port in the second subset of the set of NZP CSI-RS resources corresponds to a specific interference transmission layer, [Remarks, pages 6-7].
The Examiner respectfully disagrees with these arguments.

As per the first argument,
As indicated in the previous rejection and below, Yum teaches “wherein each individual NZP CSI- RS port corresponds to a specific interference transmission layer” [paragraphs 0016, 0078, 0095, 0133-0139, wherein each individual NZP CSI- RS port corresponds to a specific interference transmission layer (UE measures interference using the corresponding IMR(s); information on the number of transmission layers is provided for each antenna port on which the reference signal is transmitted)].
  
Regarding wherein each individual NZP CSI- RS port corresponds to a specific interference transmission layer, Yum discloses in paragraphs 0016, 0135-0136 (page 9 and 73 (Provisional 62/479328)).
[0016] Additionally or alternatively, the information on the number of transmission layers may be provided for each antenna port on which the reference signal is transmitted or for each frequency division multiplexed resource.

[0135] In this case, to measure per-layer interference for each DMRS port, a ZP CSI-RS based IMR may be configured separately for each port, and then the per-layer interference may be measured for each resource. If this operation is performed on a resource (e.g., FDMed resource) basis, which is different from the port, or on a resource-group basis, the ZP CSI-RS based IMR may be configured separately for each resource (or resource group). In this case, multiple IMRs may be used to calculate one piece of CSI.

[0136] The IMR may be composed of different resources. Alternatively, in the case of the same type of IMR (e.g., ZP CSI-RS/NZP CSI-RS/DMRS based IMR), a different interference measurement method may be used. For example, even when the ZP CSI-RS based IMR is used from the perspective of a UE, a BS may emulate and transmit per-layer interference for each port or predetermined resource unit (for example, every two REs on the same subcarrier) within the same IMR, instead of using the conventional interference power measurement method. In this case, the BS should inform the UE of the corresponding operation. To this end, an ‘interference measurement method indicator’ (IMMI) may be included in the IMR configuration/resource setting/measurement setting/reporting setting so that it may be indicated that the corresponding IMR is the DMRS based IMR, NZP CSI-RS based IMR, or ZP CSI-RS based IMR. In this case, whether the DMRS based IMR, NZP CSI-RS based IMR, or ZP CSI-RS based IMR is used may be determined by a resource which is actually used by the BS or UE or an interference measurement method. …. For example, if a DMRS and a NZP CSI-RS have the same resource configuration in terms of interference measurement, the IMMI may indicate either an emulation based IMR (i.e., DMRS based IMR or NZP CSI-RS based IR) or a non-emulation based IMR. 


Provisional 62/479328

[Page 9]… The physical downlink shared channel shall be processed and mapped to resource elements as described in 36.211 with the following exceptions:
In resource blocks in which UE-specific reference signals are not transmitted, the PDSCH shall be transmitted on the same set of antenna ports as the PBCH, which is one of {0}, {0,1},or {0,1,2,3}
In resource blocks in which UE-specific reference signals are transmitted, the PDSCH shall be transmitted on antenna port(s) {5}, {7}, {8}, or p € {7,8,...,v+6}, where v is the number of layers used for transmission of the PDSCH.
The PDSCH may be transmitted in MBSFN subframes not used for PMCH transmission in which case the PDSCH shall be transmitted on one or several of antenna port(s) p e {7,8,...,v+6}, where v is the number of layers used for transmission of the PDSCH.

[Page 73] … In this case, to measure per-layer interference for each DMRS port, a ZP CSI-RS based IMR may be configured separately for each port, and then the per-layer interference may be measured for each resource. If this operation is performed on a resource (e.g., FDMed resource) basis, which is different from the port, or on a resource-group basis, the ZP CSI-RS based IMR may be configured separately for each resource (or resource group). In this case, multiple IMRs may be used to calculate one piece of CSI.
The IMR may be composed of different resources. Alternatively, in the case of the same type of IMR (e.g., ZP CSI-RS/NZP CSI-RS/DMRS based IMR), a different interference measurement method may be used. For example, even when the ZP CSI-RS based IMR is used from the perspective of a UE, a BS may emulate and transmit per-layer interference for each port or predetermined resource unit (e.g., two REs on the same subcarrier) within the same IMR, instead of using the conventional interference power measurement method. In this case, the BS should inform the UE of the corresponding operation. To this end, an 'interference measurement method indicator' (IMMI) may be included in the IMR configuration/resource setting/measurement setting/reporting setting so that it may be indicated that the corresponding NZP CSI-RS based IMR, or ZP CSI-RS based IMR is used may be determined by a resource which is actually used by the BS or UE or an interference measurement method. In other words, in the case of the same type of ZP CSI-RS based IMR, the 'DMRS based IMR' may be configured by the IMMI to use a DMRS-like interference measurement method. For example, when the IMMU indicates the 'DMRS based IMR', MU interference may be measured for each DMRS port.

In other words, Yum discloses measurement for layer interference for each DMRS port layer, wherein interference may be measured for each resource/port.

Therefore, given that Yum discloses correspondence between layer interference and each port, then Yum clearly discloses wherein each individual NZP CSI-RS port corresponds to a specific interference transmission layer.

Regarding the rejection of claim 13, claim 13 recites the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claim 13, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2, 4-12, 14, and 16-24, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-14, and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., (hereinafter Kang), U.S. Publication No. 2019/0058517, in view of Marinier et al., (hereinafter Marinier), U.S. Publication No. 2013/0322376, in view of Yum et al., (hereinafter yum), U.S. Publication No. 2020/0036457 (priority Provisional application No. 62/479328 (subject matter support pages 72-76)).

As per claim 1, Kang discloses a method for wireless communications [paragraphs 0008, 0028, a method for wireless communications (a method of transmitting and receiving a control state information (CSI)-reference signal (RS) in a wireless communication system)], the method comprising: 
performing, by a user equipment (UE) [fig. 6, paragraph 0151, performing, by a user equipment (at the UE side, e.g., a terminal (a UE))], a channel measurement associated with a channel state information (CSI) report on a first subset of a set of non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resources [fig. 6, paragraphs 0249, 0344, 0350, 0351, 0369, 0378, a channel measurement associated with a channel state information (CSI) report on a first subset of a set of non-zero-power (NZP) CSI reference signal (resourcesForChannelMeasurement; a subset of NZP CSI-RS resources for channel/interference measurement)]; 
performing, by the UE [fig. 6, paragraph 0151, performing, by a user equipment (at the UE side, e.g., a terminal (a UE))], an interference measurement associated with the CSI report on at least a second subset of the set of NZP CSI-RS resources [fig. 6, paragraphs 0249, 0344, 0350, 0351, 0369, 0378, an interference measurement associated with the CSI report on at least a second subset of the set of NZP CSI-RS resources (a subset of NZP CSI-RS resources for channel/interference measurement; nzp-CSI-RS-ResourcesForInterference)], the interference measurement being in accordance with energy per resource element (EPRE) ratios associated with the second subset of the set of NZP CSI-RS resources [paragraphs 0390, interference measurement being in accordance with energy per resource element (EPRE) ratios associated with the second subset of the set of NZP CSI-RS resources (interference transmission layer of NZP CSI-RS ports for interference measurement considers an energy per resource element (EPRE) ratio)]; 
generating, by the UE, the CSI report based on the channel measurement and interference measurement [fig. 6, 12, paragraphs 0122, 0171, 0357, generating, by the UE, the CSI report based on the channel measurement and interference measurement (computing CSI based on the received CSI-RS)]; and 
transmitting, by the UE, the CSI report to a network [fig. 6, 12, paragraphs 0122, 0167, 0184, 0198, 0372, transmitting, by the UE, the CSI report to a network (reports the CSI to the base station)].

However, Marinier teaches the second subset of the set of NZP CSI-RS resources comprising one or more NZP CSI-RS ports [paragraphs 0008, 0166, 0167, 0169, the second subset of the set of NZP CSI-RS resources comprising one or more NZP CSI-RS ports (WTRU may implicitly know which NZP CSI-RS in each set (of the plurality – first and second) are for the same transmission points (e.g., a NZP CSI-RS in its CoMP Measurement Set and a NZP CSI-RS in its CoMP Resource Management Set))], wherein each NZP CSI-RS port in the second subset of the set of NZP CSI-RS resources corresponds to an interference transmission layer [paragraphs 0081, 0111, 0123, 0125, 0393-0397, wherein each NZP CSI-RS port in the second subset of the set of NZP CSI-RS resources corresponds to an interference transmission layer (total number of antenna ports from the at least one CSI-RS-resource, times the number of layers (or rank); group of antenna ports may depend on the per-point rank indication; configuration parameters (each port or subset of port))], the interference measurement being in accordance with energy per resource element (EPRE) ratios associated with the second subset of the set of NZP CSI-RS resources [paragraphs 0013, 0101, 0154, 0162, 0433, interference measurement being in accordance with energy per resource element (EPRE) ratios associated with the second subset of the set of NZP CSI-RS resources (WTRU configuration ratio may be determined between the energy per resource element (EPRE) of this reference signal (CSI-RS or CRS))].
 because it would provide the Kang's method with the enhanced capability of enabling network flexibility in order to manage different CSI-RS configurations for different WTRUs [Marinier, paragraph 0401].
Marinier discloses mapping between layers and antenna ports, but Marinier does not explicitly disclose “wherein each individual NZP CSI- RS port corresponds to a specific interference transmission layer”.
However, Yum teaches “wherein each individual NZP CSI- RS port corresponds to a specific interference transmission layer” [paragraphs 0016, 0078, 0095, 0133-0139, wherein each individual NZP CSI- RS port corresponds to a specific interference transmission layer (UE measures interference using the corresponding IMR(s); information on the number of transmission layers is provided for each antenna port on which the reference signal is transmitted)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in the modified Kang by including wherein each individual NZP CSI- RS port corresponds to a specific interference transmission layer as taught by Yum because it would provide the modified Kang's method with the enhanced capability of improving channel state measurement by considering a difference between channel states at measurement and scheduling times [Yum, paragraphs 0003, 0018].

As per claim 2, Kang discloses the method of claim 1, 
wherein the interference measurement is further in accordance with other interference not associated with the interference transmission layers is on the first subset of the set of NZP CSI-RS resources and the second subset of the set of NZP CSI- RS resources [paragraphs 0372, 0378, 0379, 0391, wherein the interference measurement is further in accordance with other interference not associated with the interference transmission layers is on the first subset of the set of NZP CSI-RS resources and the second subset of the set of NZP CSI- RS resources (different interference signal; a CSI-IM/NZP CSI-RS resource(s) for interference measurement)].

As per claim 4, Kang discloses the method of claim 1, 
wherein the CSI report comprises at least a channel quality indicator (CQI) and excludes a precoding matrix indicator (PMI) [paragraphs 0124, 0132, 0351, 0418, wherein the CSI report comprises at least a channel quality indicator (CQI) and excludes a precoding matrix indicator (CSI information fed back from the UE in the LTE system includes channel quality information (CQI), a precoding matrix index (PMI); there is no PMI or RI feedback)].

As per claim 5, Kang discloses the method of claim 1, Kang does not explicitly disclose wherein each of the EPRE ratios specifies a ratio of a physical downlink shared channel (PDSCH) EPRE to an NZP CSI-RS EPRE of the second subset of the set of NZP CSI-RS resources.
paragraphs 0013, 0101, 0153, 0162, wherein each of the EPRE ratios specifies a ratio of a physical downlink shared channel (PDSCH) EPRE to an NZP CSI-RS EPRE of the second subset of the set of NZP CSI-RS resources (a different ratio of PDSCH energy per resource element ( EPRE) to CSI EPRE for each of the one or more CSI processes; a first value of the ratio of Pc ( PDSCH EPRE-to-CSI EPRE ratio) for a first CSI process configured with a non-zero-power CSI-RS and a first interference measurement resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Kang by including a ratio of a physical downlink shared channel (PDSCH) EPRE to an NZP CSI-RS EPRE as taught by Marinier because it would provide the Kang's method with the enhanced capability of enabling network flexibility in order to manage different CSI-RS configurations for different WTRUs [Marinier, paragraph 0401].

As per claim 6, Kang discloses the method of claim 1, further comprising 
receiving a configuration of measurement restriction associated with channel measurement [paragraphs 0021, 0413, 0582, 0687, receiving a configuration of measurement restriction associated with channel measurement (measurement restriction)].

As per claim 7, Kang discloses the method of claim 1, 
paragraphs 0376-0379, 0386, 0388-0391, wherein the first subset of the NZP CSI-RS resources and the second subset of the NZP CSI-RS resources overlap (first resource setting is for channel measurement and the second resource setting is for CSI-IM or for interference measurement performed on an NZP CSI-RS)].

As per claim 8, Kang discloses the method of claim 1, further comprising 
receiving, by the UE from a network node, a signaling of the set of NZP CSI-RS resources for channel measurement and interference measurement [paragraphs 0156, 0258, 0267, receiving, by the UE from a network node, a signaling of the set of NZP CSI-RS resources for channel measurement and interference measurement (UE receives, from the base station, NZP CSI-RS resource set)].

As per claim 9, Kang discloses the method of claim 1, further comprising 
receiving, by the UE from a network node, a signaling indicating the first subset of the NZP CSI-RS resources and the second subset of the NZP CSI-RS resources [paragraphs 0156, 0258, 0267, receiving, by the UE from a network node, a signaling indicating the first subset of the NZP CSI-RS resources and the second subset of the NZP CSI-RS resources (UE receives, from the base station, NZP CSI-RS resource set)].

As per claim 10, Kang discloses the method of claim 9, 
paragraphs 0282, 0351, wherein the indication of the first subset of the NZP CSI- RS resources and the second subset of the NZP CSI-RS resources is received via downlink control information (plurality of resources are configured in a set and the base station or network indicates, through DCI)].

As per claim 11, Kang discloses the method of claim 10, 
wherein the DCI provides a dynamic triggering of one or more CSI reporting settings [paragraphs 0351, 0407, 0409, wherein the DCI provides a dynamic triggering of one or more CSI reporting settings (CSI reporting is performed on a PUSCH and triggered by DCI)].

As per claim 12, Kang discloses the method of claim 9, 
wherein the indication of the first subset of the NZP CSI- RS resources and the second subset of the NZP CSI-RS resources is received via media access control (MAC) signaling [paragraphs 0403, 0634, 0635, 0644, wherein the indication of the first subset of the NZP CSI- RS resources and the second subset of the NZP CSI-RS resources is received via media access control (MAC) signaling (CSI-RS resources indicated as MAC)].

As per claim 13, Kang discloses a user equipment (UE) [fig. 6, paragraph 0151, performing, by a user equipment (at the UE side, e.g., a terminal (a UE))], comprising:
fig. 22, 23, paragraph 0711, 0712, 0719, one or more processors (UE includes a processor 2221)]; and
a non-transitory computer-readable storage medium storing programming for execution by the one or more processors [fig. 22, 23, paragraphs 0712, 0713, 0720, a non-transitory computer-readable storage medium storing programming for execution by the one or more processors (memory 2330 is connected to the processor 2310)], the programming including instructions to: 
perform a channel measurement associated with a channel state information (CSI) report on a first subset of a set of non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resources [fig. 6, paragraphs 0249, 0344, 0350, 0351, 0369, 0378, perform a channel measurement associated with a channel state information (CSI) report on a first subset of a set of non-zero-power (NZP) CSI reference signal (resourcesForChannelMeasurement; a subset of NZP CSI-RS resources for channel/interference measurement)]; 
perform an interference measurement associated with the CSI report on at least a second subset of the set of NZP CSI-RS resources [fig. 6, paragraphs 0249, 0344, 0350, 0351, 0369, 0378, perform an interference measurement associated with the CSI report on at least a second subset of the set of NZP CSI-RS resources (a subset of NZP CSI-RS resources for channel/interference measurement; nzp-CSI-RS-ResourcesForInterference)], the interference measurement being in accordance with energy per resource element (EPRE) ratios associated with the second subset of the set of NZP CSI-RS resources [paragraphs 0390, interference measurement being in accordance with energy per resource element (EPRE) ratios associated with the second subset of the set of NZP CSI-RS resources (interference transmission layer of NZP CSI-RS ports for interference measurement considers an energy per resource element (EPRE) ratio)]; 
generate the CSI report based on the channel measurement and interference measurement [fig. 6, 12, paragraphs 0122, 0171, 0357, generate the CSI report based on the channel measurement and interference measurement (computing CSI based on the received CSI-RS)]; and 
transmit the CSI report to a network [fig. 6, 12, paragraphs 0122, 0167, 0184, 0198, 0372, transmit the CSI report to a network (reports the CSI to the base station)].
Kang does not explicitly disclose the second subset of the set of NZP CSI-RS resources comprising one or more NZP CSI-RS ports, wherein each NZP CSI-RS port in the second subset of the set of NZP CSI-RS resources corresponds to an interference transmission layer.
However, Marinier teaches the second subset of the set of NZP CSI-RS resources comprising one or more NZP CSI-RS ports [paragraphs 0008, 0166, 0167, 0169, the second subset of the set of NZP CSI-RS resources comprising one or more NZP CSI-RS ports (WTRU may implicitly know which NZP CSI-RS in each set (of the plurality – first and second) are for the same transmission points (e.g., a NZP CSI-RS in its CoMP Measurement Set and a NZP CSI-RS in its CoMP Resource Management Set))], wherein each NZP CSI-RS port in the second subset of the set of NZP CSI-RS resources corresponds to an interference transmission layer [paragraphs 0081, 0111, 0123, 0125, 0393, wherein each NZP CSI-RS port in the second subset of the set of NZP CSI-RS resources corresponds to an interference transmission layer (total number of antenna ports from the at least one CSI-RS-resource, times the number of layers (or rank); group of antenna ports may depend on the per-point rank indication; configuration parameters (each port or subset of port))], the interference measurement being in accordance with energy per resource element (EPRE) ratios associated with the second subset of the set of NZP CSI-RS resources [paragraphs 0013, 0101, 0154, 0162, 0433, interference measurement being in accordance with energy per resource element (EPRE) ratios associated with the second subset of the set of NZP CSI-RS resources (WTRU configuration ratio may be determined between the energy per resource element (EPRE) of this reference signal (CSI-RS or CRS))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Kang by including wherein each NZP CSI-RS port in the second subset of the set of NZP CSI-RS resources corresponds to an interference transmission layer as taught by Marinier because it would provide the Kang's UE with the enhanced capability of enabling network flexibility in order to manage different CSI-RS configurations for different WTRUs [Marinier, paragraph 0401].
Marinier discloses mapping between layers and antenna ports, but Marinier does not explicitly disclose “wherein each individual NZP CSI- RS port corresponds to a specific interference transmission layer”.
However, Yum teaches “wherein each individual NZP CSI- RS port corresponds to a specific interference transmission layer” [paragraphs 0016, 0078, 0095, 0133-0139, wherein each individual NZP CSI- RS port corresponds to a specific interference transmission layer (UE measures interference using the corresponding IMR(s); information on the number of transmission layers is provided for each antenna port on which the reference signal is transmitted)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in the modified Kang by including wherein each individual NZP CSI- RS port corresponds to a specific interference transmission layer as taught by Yum because it would provide the modified Kang's UE with the enhanced capability of improving channel state measurement by considering a difference between channel states at measurement and scheduling times [Yum, paragraphs 0003, 0018].

As per claim 14, Kang discloses the UE of claim 13, 
wherein the interference measurement is further in accordance with other interference not associated with the interference transmission layers is on the first subset of the set of NZP CSI-RS resources and the second subset of the set of NZP CSI- RS resources [paragraphs 0372, 0378, 0379, 0391, wherein the interference measurement is further in accordance with other interference not associated with the interference transmission layers is on the first subset of the set of NZP CSI-RS resources and the second subset of the set of NZP CSI- RS resources (different interference signal; a CSI-IM/NZP CSI-RS resource(s) for interference measurement)].

As per claim 16, Kang discloses the UE of claim 13, 
wherein the CSI report comprises at least a channel quality indicator (CQI) and excludes a precoding matrix indicator (PMI) [paragraphs 0124, 0132, 0351, 0418, wherein the CSI report comprises at least a channel quality indicator (CQI) and excludes a precoding matrix indicator (CSI information fed back from the UE in the LTE system includes channel quality information (CQI), a precoding matrix index (PMI); there is no PMI or RI feedback)].

As per claim 17, Kang discloses the UE of claim 13, Kang does not explicitly disclose wherein each of the EPRE ratios specifies a ratio of a physical downlink shared channel (PDSCH) EPRE to an NZP CSI-RS EPRE of the second subset of the set of NZP CSI-RS resources.
However, Marinier teaches wherein each of the EPRE ratios specifies a ratio of a physical downlink shared channel (PDSCH) EPRE to an NZP CSI-RS EPRE of the second subset of the set of NZP CSI-RS resources [paragraphs 0013, 0101, 0153, 0162, wherein each of the EPRE ratios specifies a ratio of a physical downlink shared channel (PDSCH) EPRE to an NZP CSI-RS EPRE of the second subset of the set of NZP CSI-RS resources (a different ratio of PDSCH energy per resource element ( EPRE) to CSI EPRE for each of the one or more CSI processes; a first value of the ratio of Pc ( PDSCH EPRE-to-CSI EPRE ratio) for a first CSI process configured with a non-zero-power CSI-RS and a first interference measurement resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Kang by including a ratio of a physical downlink shared channel (PDSCH) EPRE to an NZP CSI-RS EPRE as taught by Marinier because it would provide the Kang's UE with the enhanced Marinier, paragraph 0401].

As per claim 18, Kang discloses the UE of claim 13, wherein the programming further includes instructions to 
receive a configuration of measurement restriction associated with channel measurement [paragraphs 0021, 0413, 0582, 0687, receive a configuration of measurement restriction associated with channel measurement (measurement restriction)].

As per claim 19, Kang discloses the UE of claim 13, 
wherein the first subset of the NZP CSI-RS resources and the second subset of the NZP CSI-RS resources overlap [paragraphs 0376-0379, 0386, 0388-0391, wherein the first subset of the NZP CSI-RS resources and the second subset of the NZP CSI-RS resources overlap (first resource setting is for channel measurement and the second resource setting is for CSI-IM or for interference measurement performed on an NZP CSI-RS)].

As per claim 20, Kang discloses the UE of claim 13 wherein the programming further includes instructions to 
receive, from a network node, a signaling of the set of NZP CSI-RS resources for channel measurement and interference measurement [paragraphs 0156, 0258, 0267, receive, from a network node, a signaling of the set of NZP CSI-RS resources for channel measurement and interference measurement (UE receives, from the base station, NZP CSI-RS resource set)].

As per claim 21, Kang discloses the UE of claim 13, wherein the programming further includes instructions to 
receive, from a network node, a signaling indicating the first subset of the NZP CSI-RS resources and the second subset of the NZP CSI-RS resources [paragraphs 0156, 0258, 0267, receive, from a network node, a signaling indicating the first subset of the NZP CSI-RS resources and the second subset of the NZP CSI-RS resources (UE receives, from the base station, NZP CSI-RS resource set)].

As per claim 22, Kang discloses the UE of claim 21, 
wherein the indication of the first subset of the NZP CSI-RS resources and the second subset of the NZP CSI-RS resources is received via downlink control information (DCI) [paragraphs 0282, 0351, wherein the indication of the first subset of the NZP CSI- RS resources and the second subset of the NZP CSI-RS resources is received via downlink control information (plurality of resources are configured in a set and the base station or network indicates, through DCI)].

As per claim 23, Kang discloses the UE of claim 22, 
wherein the DCI provides a dynamic triggering of one or more CSI reporting settings [paragraphs 0351, 0407, 0409, wherein the DCI provides a dynamic triggering of one or more CSI reporting settings (CSI reporting is performed on a PUSCH and triggered by DCI)].

As per claim 24, Kang discloses the UE of claim 21, 
wherein the indication of the first subset of the NZP CSI-RS resources and the second subset of the NZP CSI-RS resources is received via media access control (MAC) signaling [paragraphs 0403, 0634, 0635, 0644, wherein the indication of the first subset of the NZP CSI- RS resources and the second subset of the NZP CSI-RS resources is received via media access control (MAC) signaling (CSI-RS resources indicated as MAC)].

Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469